DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: “the polymer binding” should read as “the polymer binder” for proper antecedent basis.  Appropriate correction is required.
Claims 1 and 8 objected to because of the following informalities: claims 1 and 8 no longer require Chemical Formula 1, so the corresponding illustration of Chemical Formula 1 should be deleted from claims 1 and 8. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shobugawa et al. (JP2013-097906 as cited in 06/05/2019 IDS (see attached Machine Translation)). 
Considering Claim 1, Shobugawa discloses a polymer binder (electrode polymer binder [0010]) for a secondary battery (lithium ion secondary battery [0025]) electrode (electrode polymer binder [0010]) wherein the polymer binding is a copolymer (electrode polymer binder contains copolymer segments [0010]) containing a hard segment (electrode polymer binder contains hard segment [0010]) capable of hydrogen bonding in the electrode (hard segment has hydrogen bonding force in the electrode [0023]) 
	Considering Claims 5 and 6, Shobugawa discloses that the soft segment is an aliphatic polyol of polypropylene glycol (polypropylene glycol [0016]) having a weight average molecular weight of 1,000-3,000 (number average molecular weight 1,800 [0046]). 
	Considering Claim 7, Shobugawa discloses that the secondary battery electrode comprises the polymer binder for a secondary battery electrode according to claim 1 (secondary battery positive electrode comprises the binder [0025]). 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shobugawa et al. (JP2013-097906 as cited in 06/05/2019 IDS (see attached Machine Translation)) and further in view of Huang et al. (PGPub 2015/0056500). 
Considering Claim 2, Shobugawa discloses that the electrode polymer binder contains copolymer segments [0010]) containing a hard segment (electrode polymer binder contains hard segment [0010]) capable of hydrogen bonding in the electrode (hard segment has hydrogen bonding force in the electrode [0023]) and a soft segment having a polyol structure (soft segment has polyalkylene ether diol with structural unit of tetramethylene glycol [0010] or propylene glycol [0016]). The electrolytic solution contains LiPF6 and ethylene carbonate [0043]. Hydrogen bonding is present [0023]. 
However, Shobugawa is silent to forming a polycarbonate based electrode interface film by reacting with a compound of Chemical Formula 1 in an electrolyte solution. 
Huang discloses a lithium ion battery and electrolyte [Abstract]. The electrolyte contains a solid electrolyte interface SEI film forming additive [0009], and the additive may be fluoroethylene carbonate (matches Chemical Formula 1) [Abstract, 0009]. The oxygen atoms in the structure is liable to inter-attraction with the binder in the positive electrode material, such that the affinity between the positive electrode material and the electrolyte is increased [0010]. This enhances the wettability of the positive electrode material to improve the cycling performance of the lithium ion battery, wherein the compound has good chemical and electrochemical stability so as to be free from decomposition reaction within the operating voltage range of the lithium ion battery to protect the battery performance [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrode polymer binder of Shobugawa with the fluoroethylene carbonate additive of Huang in order to form an SEI film and provide inter-attraction with the binder and the positive electrode material, such that the affinity between the electrode material and the electrolyte is 
Because the combined teachings of Shobugawa and Huang teach hydrogen bonding in the polymer binder along with taught bonding from fluoroethylene carbonate with the positive electrode binder to form an SEI film, the combined teachings of Shobugawa and Huang disclose all of the required elements and reactions to inherently form a polycarbonate based electrode interface film. 
Considering Claim 9, Shobugawa discloses that the electrode polymer binder contains copolymer segments [0010]) containing a hard segment (electrode polymer binder contains hard segment [0010]) capable of hydrogen bonding in the electrode (hard segment has hydrogen bonding force in the electrode [0023]) and a soft segment having a polyol structure (soft segment has polyalkylene ether diol with structural unit of tetramethylene glycol [0010] or propylene glycol [0016]). The electrolytic solution contains LiPF6 and ethylene carbonate [0043]. Hydrogen bonding is present [0023]. 
However, Shobugawa is silent to the nonaqueous electrolyte solution comprising a compound of Chemical Formula 1.  
Huang discloses a lithium ion battery and non-aqueous electrolyte solution [Abstract]. The electrolyte contains a solid electrolyte interface SEI film forming additive [0009], and the additive may be fluoroethylene carbonate (matches Chemical Formula 1) [Abstract, 0009]. The oxygen atoms in the structure is liable to inter-attraction with the binder in the positive electrode material, such that the affinity between the positive electrode material and the electrolyte is increased [0010]. This enhances the wettability of the positive electrode material to improve the cycling performance of the lithium ion battery, wherein the compound has good chemical and electrochemical stability so as to be free from decomposition reaction within the operating voltage range of the lithium ion battery to protect the battery performance [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrode polymer binder of Shobugawa with the fluoroethylene carbonate additive of Huang in order to form an SEI film and provide inter-attraction with the binder and 
Considering Claim 10, the combined teachings of Shobugawa and Huang are as applied in claim 9. Huang discloses a lithium ion battery and non-aqueous electrolyte solution [Abstract]. The electrolyte contains a solid electrolyte interface SEI film forming additive [0009], and the additive may be fluoroethylene carbonate (matches Chemical Formula 1) [Abstract, 0009]. The oxygen atoms in the structure is liable to inter-attraction with the binder in the positive electrode material, such that the affinity between the positive electrode material and the electrolyte is increased [0010]. This enhances the wettability of the positive electrode material to improve the cycling performance of the lithium ion battery, wherein the compound has good chemical and electrochemical stability so as to be free from decomposition reaction within the operating voltage range of the lithium ion battery to protect the battery performance [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrode polymer binder of Shobugawa with the fluoroethylene carbonate additive of Huang in order to form an SEI film and provide inter-attraction with the binder and the positive electrode material, such that the affinity between the electrode material and the electrolyte is increased [0010]. This enhances the wettability of the positive electrode material to improve the cycling performance of the lithium ion battery, wherein the compound has good chemical and electrochemical stability so as to be free from decomposition reaction within the operating voltage range of the lithium ion battery to protect the battery performance [Abstract].
Because the combined teachings of Shobugawa and Huang teach hydrogen bonding in the polymer binder along with taught bonding from fluoroethylene carbonate with the positive electrode binder to form an SEI film, the combined teachings of Shobugawa and Huang disclose all of the required elements and reactions to inherently form a polycarbonate based electrode interface film. 
Considering Claim 11, Shobugawa discloses that the binder is 0.5 to 4 parts by mass of the electrode active material [0037]. As this is used to optimize the adhesive strength and chargeable electric capacity [0037], choosing within this range so as to provide within a corresponding range of 1 to 15% by weight of the electrode would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 12, the combined teachings of Shobugawa and Huang are as applied in claim 9. Huang discloses a lithium ion battery and non-aqueous electrolyte solution [Abstract]. The electrolyte contains a solid electrolyte interface SEI film forming additive [0009], and the additive may be fluoroethylene carbonate (matches Chemical Formula 1) [Abstract, 0009]. The oxygen atoms in the structure is liable to inter-attraction with the binder in the positive electrode material, such that the affinity between the positive electrode material and the electrolyte is increased [0010]. This enhances the wettability of the positive electrode material to improve the cycling performance of the lithium ion battery, wherein the compound has good chemical and electrochemical stability so as to be free from decomposition reaction within the operating voltage range of the lithium ion battery to protect the battery performance [Abstract]. The additive and resulting derivatives are within 0.1%-5% by weight to achieve cycling improvement while ensuring that the additive is completely dissolved [0016]. Therefore, choosing within a range of the corresponding volume percentage (density relationship) of 0.1-7% by volume so as to achieve cycling improvement while ensuring that the additive is completely dissolved would have been obvious to a person of ordinary skill in the art. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shobugawa et al. (JP2013-097906 as cited in 06/05/2019 IDS (see attached Machine Translation)).
Considering Claim 3, Shobugawa discloses that the number average molecular weight of the polymer binder is preferably in the range of 30,000 to 200,000 [0014]. Because the preferred number average molecular weight of 200,000 is close to 210,000, one of ordinary skill in the art would have expected the weights to have the same properties so as to choose a molecular weight of 210,000 (see MPEP 2144.05 I). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shobugawa et al. (JP2013-097906 as cited in 06/05/2019 IDS (see attached Machine Translation)) and further in view of Takahashi et al. (PGPub 2015/0017533).
Considering Claim 4, Shobugawa discloses that the hard segment comprises bonds of a polyurethane and urea ([0010]). However, Shobugawa is silent to aromatic polyurethane and aromatic urea. 
Takahashi discloses a binder for an electrode [Abstract]. The binder contains polyurethane [0016] and urea bonds [0044] with a total aromatic ring content [0045] so as to optimize resistance to an electrolytic solution and flexibility [0045]. This provides a binder that is excellent in binding capability, flexibility, and resistance to electrolytic solution [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer binder of Shobugawa with the aromatic polyurethane and urea of Takahashi in order to provide a binder that is excellent in binding capability, flexibility, and resistance to electrolytic solution [Abstract]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shobugawa et al. (JP2013-097906 as cited in 06/05/2019 IDS (see attached Machine Translation)) and further in view of Kim et al. (PGPub 2008/0081258).
Considering Claim 8, Shobugawa discloses that the positive electrode material comprises LiFePO4 [0025]. The positive electrode includes a conductive auxiliary agent of carbon [0036]. However, Shobugawa is silent to carbon coated LiFePO4. 
Kim discloses a carbon-coated composite positive electrode active material for a lithium secondary battery [Abstract]. The composite is carbon-coated LiFePO4 [Abstract, 0062]. This provides a positive electrode active material that has both electronic conductivity and ion conductivity simultaneously enhanced through modification of inexpensive and effective carbon coating to obtain excellent battery performance at a high discharge current at a capacity which is near the theoretical capacity [0014]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the LiFePO4 positive active material of Shobugawa with the carbon-coated LiFePO4 of Kim in order to provide a positive electrode active material that has both electronic conductivity and ion conductivity simultaneously enhanced through modification of inexpensive and effective carbon coating to obtain excellent battery performance at a high discharge current at a capacity which is near the theoretical capacity [0014]. 

	Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725